DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by TASSONE (WO2007/107186A1).
Regarding claim 1, TASSONE discloses a tunable laser (200, FIG. 2), comprising: 
a reflective semiconductor optical amplifier (SOA) (210a, FIG. 2, col. 12 lines 13-19), a grating codirectional coupler (interpreted to comprise Y-branch waveguides 250/265 and SSGs 260-1/260-2, FIG. 2, col. 13 lines 11-29), and a reflective microring resonator (275, FIG. 2, where 275 is a ring resonator, col. 14 lines 15-20), wherein the grating codirectional coupler and the reflective microring resonator are both formed on a silicon base (210b, FIG. 2, where 210b is a silicon-on-insulator substrate including a silicon base, col. 15 lines 8-10); 
an anti-reflection film (an end facet 230 of 210a may be provided with an antireflection coating, FIG. 2, col. 12 lines 27-29) is disposed on a first end surface of 
a second waveguide of the grating codirectional coupler (a second Y-branch waveguide 265, FIG. 2) is coupled to the first waveguide (265 is coupled to 250 via either 260-1/260-2, FIG. 2), a first grating (a first SSG 260-1, FIG. 2) is disposed on the first waveguide, a second grating (a second SSG 260-2, FIG. 2) disposed opposite to the first grating is disposed on the second waveguide (260-1 is disposed opposite to 260-2, FIG. 2), the first grating and the second grating constitute a narrow-band pass filter (the SSGs 260-1/260-2 together with the microring resonator 275 are interpreted to be a narrow-band pass filter), and the second waveguide is connected to the reflective microring resonator (265 is connected to 275, FIG. 2).
Regarding claim 2, TASSONE discloses a highly reflective film is disposed on a second end surface of the reflective SOA (a second end facet 225 is coated with a highly reflective mirror 220 having a reflectivity of at least 90%, FIG. 2, col. 12 lines 20-23), and the second end surface is an end surface opposite to the first end surface (225 is opposite to 230, FIG. 2).
Regarding claim 3, TASSONE discloses a lowly reflective film is disposed on a second end surface of the reflective SOA (a second end facet 225 is coated with a lowly reflective mirror 220 having a reflectivity of at least 30%, FIG. 2, col. 12 lines 20-23), and the second end surface is an end surface opposite to the first end surface (225 is opposite to 230, FIG. 2).
Regarding claim 4, TASSONE discloses a second end surface of the reflective SOA is a cleavage surface (225 is a cleaved facet, FIG. 2, col. 12 lines 20-23), and the second end surface is an end surface opposite to the first end surface (225 is opposite to 230, FIG. 2).
Regarding claim 7, TASSONE discloses the first grating and the second grating have a same grating period (FIG. 2), and a projection of the first grating on the second waveguide completely or partially overlaps with the second grating (FIG. 2).
Regarding claim 8, TASSONE discloses a phase adjustment unit (292/297, FIG. 2, where 292/297 are equivalent to 157/167 as shown in FIG. 1, col. 10 lines 8-12 and 20-24) that is configured to adjust an optical phase is disposed on the grating codirectional coupler and/or the reflective microring resonator.
Regarding claim 10, TASSONE discloses the phase adjustment unit is a thermal tuning unit, a current tuning unit, or a piezo-optic tuning unit (292/297 are thin-film heaters, FIG. 2, col. 16 lines 1-7).
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 5, 6, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828